United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Kingsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-640
Issued: July 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2007 appellant timely appealed the October 18, 2006 nonmerit decision
and the June 2, 2006 merit decision of the Office of Workers’ Compensation Programs.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.2

1

The Office determined appellant’s wage-earning capacity in the June 2, 2006 decision and later denied
reconsideration of that decision on October 18, 2006.
2

The record on appeal contains evidence that was received after the Office issued its October 18, 2006 decision.
The Board may not consider evidence that was not in the case record when the Office rendered its final decision.
20 C.F.R. § 501.2 (2007). The record also includes an April 24, 2006 final decision regarding a $2,964.00
overpayment, which falls within one year of the date of filing of the current appeal. However, the Board notes that
appellant did not challenge the Office’s March 21, 2006 preliminary determination regarding this overpayment, nor
has appellant specifically challenged the final overpayment decision in his January 5, 2007 appeal. Consequently,
the Board will not exercise jurisdiction over the April 24, 2006 overpayment decision.

ISSUES
The issues are: (1) whether the selected position of dispatcher, maintenance clerk,
represents appellant’s wage-earning capacity; and (2) whether appellant established a basis for
modification of the Office’s June 2, 2006 wage-earning capacity determination.
FACTUAL HISTORY
Appellant, a 48-year-old firefighter, injured his lower back while in the performance of
duty on October 2, 1999. The Office initially accepted the claim for lumbar sprain, but later
expanded the claim to include herniated nucleus pulposus at L4-5, L5-S1 and right knee internal
derangement. Appellant returned to work on April 27, 2000. He worked part-time, limited duty
until May 21, 2000, when he stopped work entirely. The Office returned appellant to the
periodic compensation rolls effective August 13, 2000.
In a report dated January 11, 2005, appellant’s treating physician, Dr. Ernesto H. Guido, a
Board-certified neurologist, diagnosed lumbosacral degenerative disc disease and post-traumatic
lumbosacral radiculitis, particularly involving the left lower extremity. He also diagnosed posttraumatic right knee pain with degenerative changes. Dr. Guido advised that appellant was
unable to resume his prior duties as a firefighter, but was capable of performing light to moderate
work. Appellant could lift 15 pounds frequently and lift 25 pounds occasionally. Dr. Guido
anticipated an initial return to work at four hours a day, five days a week, with a potential
gradual increase in work hours. Appellant was to avoid working on uneven ground, and avoid
kneeling and squatting. Dr. Guido stated that appellant could occasionally bend and twist, but
could not climb stairs. He also noted that appellant could use his feet for limited operation of
foot controls, as long as it did not require repetitive high force. Dr. Guido further stated that
appellant needed to be able to change his body posture while seated and alternate between
standing and sitting, depending on which position was more comfortable.
In May 2005, the Office referred appellant to vocational rehabilitation, where a plan was
devised to facilitate his return to gainful employment as a dispatcher, cashier/clerk, night
watchman/guard, order clerk or telephone clerk. On June 27, 2005 appellant began working part
time at Buck’s Grocery & Meat Market as a cashier/clerk, earning $5.15 per hour.3
On February 14, 2006 the Office adjusted appellant’s wage-loss compensation based on
his weekly earnings of $103.00 as a clerk beginning June 27, 2005.
Dr. Walter A. Del Gallo, a Board-certified orthopedic surgeon and Office referral
physician, examined appellant on March 30, 2006. He found that appellant was incapable of
performing his prior duties as a firefighter, but was able to work part time in a limited-duty
capacity. Dr. Del Gallo imposed permanent restrictions of four hours of work per day.
Appellant was limited to two hours each of sitting, standing, walking, reaching and reaching
above the shoulder. He could also push and pull up to two hours a day, with a 10-pound weight
restriction. Appellant was able to lift for one hour each day, with a 20-pound restriction. Also,
3

Appellant found the position through his own personal contacts.

2

Dr. Del Gallo precluded squatting, kneeling, climbing, twisting, bending, stooping or operating a
motor vehicle at work.
The grocery store where appellant had been working for approximately nine months
closed on April 14, 2006, and thus, he was no longer employed.
In a decision dated June 2, 2006, the Office found that the selected position of dispatcher,
maintenance clerk, with part-time weekly wages of $165.00, was both medically and
vocationally suitable and represented appellant’s wage-earning capacity.4 Accordingly, the
Office adjusted appellant’s wage-loss compensation taking into account his ability to earn wages
as a dispatcher, maintenance clerk.
On October 4, 2006 appellant requested reconsideration. He submitted additional
medical records from Dr. Guido, including a June 29, 2006 permanent impairment rating. The
report briefly addressed appellant’s work status, noting that he was unable to return to his former
work as a firefighter. Dr. Guido also commented that, while appellant previously performed
some limited work activities, “most recently he had been unable to do any part-time work.” He
noted that appellant reported significant limitations in his activities of daily living due to
persistent ongoing pain and limited capacity for ambulation. Dr. Guido referred appellant to
Dr. Ryan N. Potter, a Board-certified anesthesiologist specializing in pain management.
Dr. Potter subsequently administered a series of lumbar epidural steroid injections.
By decision dated October 18, 2006, the Office denied appellant’s October 4, 2006
request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.5
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed on loss of wage-earning capacity.6 Under
section 8115(a) of the Federal Employees’ Compensation Act, wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his or her wage-earning capacity. If the actual earnings do not fairly and reasonably
represent the employee’s wage-earning capacity or if the employee has no actual wages, the
wage-earning capacity is determined with due regard to the nature of the injury, the degree of
physical impairment, the employee’s usual employment, age, qualifications for other
4

The Office previously issued a notice of proposed reduction of compensation on April 20, 2006.

5

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

6

20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

3

employment, the availability of suitable employment and other factors and circumstances which
may affect wage-earning capacity in his or her disabled condition.7
The Office must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects appellant’s vocational wage-earning
capacity. The medical evidence the Office relies on must provide a detailed description of
appellant’s condition.8 Additionally, a wage-earning capacity determination must be based on a
reasonably current medical evaluation.9
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles, or
otherwise available in the open labor market, that fits the employee’s capabilities with regard to
his or her physical limitations, education, age and prior experience. Once this selection is made,
a determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in the Shadrick decision will result in the percentage of the employee’s loss
of wage-earning capacity.10
ANALYSIS -- ISSUE 1
The Board finds that the selected position of dispatcher, maintenance clerk is both
medically and vocationally suitable and represents appellant’s wage-earning capacity. The
position is sedentary in nature and involves receiving telephone and written orders from plant
departments for maintenance service, such as repair work, machine adjustments and renewals or
installation of other plant property. The information is then relayed to the appropriate
maintenance division. Additional responsibilities include recordkeeping and requisitioning
supplies for maintenance and clerical workers. Appellant would be expected to exert force to 10
pounds occasionally. The position also requires applying a negligible amount of force frequently
to lift, carry, push, pull or move objects. There is no climbing, balancing, stooping, kneeling,
crouching or crawling required. The physical requirements of the position are in keeping with
the limitations identified by Dr. Guido and Dr. Del Gallo on January 11, 2005 and March 30,
2006, respectively. The dispatcher, maintenance clerk position is identified as semi-skilled,
requiring 30 days to 3 months of specific vocational preparation. Appellant satisfied this criteria
based on his educational background and prior work experience. The record also indicates that
the position is being performed on both a part-time and full-time basis in appellant’s local labor
market so as to make it reasonably available.
The full-time weekly salary for a dispatcher, maintenance clerk ranges from $330.00 to
$770.00. The Office based its salary determination on the lowest weekly full-time rate
7

5 U.S.C. § 8115(a) (2000); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

8

Samuel J. Russo, 28 ECAB 43 (1976).

9

Carl C. Green, Jr., 47 ECAB 737, 746 (1996).

10

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

4

identified, $330.00, and divided that amount in half to find appellant capable of earning $165.00
per week. The Board finds that the Office properly adjusted appellant’s wage-loss compensation
effective June 2, 2006 to reflect his ability to earn part-time wages as a dispatcher, maintenance
clerk.
LEGAL PRECEDENT -- ISSUE 2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was erroneous.11 The burden of proof is on the party
seeking modification of the wage-earning capacity determination.12
ANALYSIS -- ISSUE 2
Although the Office’s October 18, 2006 decision did not reference any applicable
regulations, the wording of the decision indicates that the Office applied an incorrect legal
standard in evaluating appellant’s October 4, 2006 request for reconsideration.13 The Office
found that the medical evidence submitted did not specifically address appellant’s “ability or
inability to perform work….” However, Dr. Guido indicated in his June 29, 2006 report that
appellant previously performed some limited work activities, but “most recently he had been
unable to do any part-time work.” Because this information is relevant to the issue of whether
there is a material change in the nature and extent of appellant’s injury-related condition, the case
is remanded to the Office to apply the correct legal standard for determining whether
modification of the June 2, 2006 wage-earning capacity determination is warranted.
CONCLUSION
The Office properly determined that the selected position of dispatcher, maintenance
clerk represented appellant’s wage-earning capacity as of June 2, 2006. The Office, however,
failed to properly adjudicated appellant’s October 4, 2006 request for modification of the June 2,
2006 wage-earning capacity determination.

11

Tamra McCauley, 51 ECAB 375, 377 (2000).

12

Id.

13

The Office’s reference to a “one year” time limitation and appellant’s failure to raise “substantive legal
questions” or submit “new and relevant evidence” strongly suggests that the Office applied the standard for
reconsideration set forth under 20 C.F.R. §§ 10.606, 10.607 and 10.608.

5

ORDER
IT IS HEREBY ORDERED THAT the June 2, 2006 decision of the Office of Workers’
Compensation Programs is affirmed. The October 18, 2006 decision denying reconsideration is
set aside and the case is remanded to the Office for further action consistent with this decision.
Issued: July 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

